Citation Nr: 1701543	
Decision Date: 01/23/17    Archive Date: 02/09/17

DOCKET NO.  13-16 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Wichita, Kansas


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at a private medical facility on June 16, 2011.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 1965 to January 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2012 decision issued by the Department of Veterans Affairs (VA) Medical Center (MC), located in Wichita, Kansas.

Additional evidence was received subsequent to the statement of the case pertaining to separate compensation claims.  As the evidence is not pertinent to the claim on appeal, a remand for RO consideration of the evidence is not necessary.  See 38 C.F.R. § 20.1304(c).


FINDINGS OF FACT

1.  The Veteran sought treatment on June 16, 2011 at a private emergency medical facility (Salina Regional Health Center) due to midabdominal pain, swelling in the umbilicus area, as well as redness in his skin.

2.  The Veteran's treatment at an unauthorized medical facility was for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health, and a VA facility/provider was not feasibly available.


CONCLUSION OF LAW

The criteria for payment or reimbursement of medical expenses for services rendered by non-VA providers on June 16, 2011, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1002 (2016).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks payment or reimbursement for care provided by non-VA facilities following treatment at Salina Regional Health Center in Salina, Kansas on June 16, 2011.

Legal Criteria

Generally, the admission of a veteran to a non-VA hospital at VA expense must be authorized in advance.  See 38 C.F.R. § 17.54.  Here, there is no indication that the Veteran's private emergency treatment on June 16, 2011, was authorized by VA in advance of the treatment or within 72 hours thereafter.

Congress, however, has authorized the payment or reimbursement for unauthorized emergency medical treatment of veterans, under two statutory provisions, 38 U.S.C.A. §§ 1725 and 1728.  Section 1728 applies to veterans who, among other criteria, have sought emergency treatment related to service-connected disability.  Here, the Veteran is service-connected for bipolar disorder with alcohol abuse disorder, and the treatment at issue was not related to that service-connected disability.  As such, 38 U.S.C.A. § 1725, which governs payment where a veteran has not been granted service connection for a certain condition or is not in receipt of total compensation, is applicable in this case.

To be eligible for payment or reimbursement, the claimant must satisfy all of the following criteria: (a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public; (b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health; (c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson; (d) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment; (e) The veteran is financially liable to the provider of emergency treatment for that treatment; (f) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment; (g) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and (h) The veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Facts and Analysis

The Veteran contends that on June 16, 2011, he experienced excruciating pain and was unable to drive approximately 100 miles to his nearest VA facility to receive treatment.  In a March 2013 statement, the Veteran further indicated he tried to contact his local VA clinic but was unsuccessful.  Therefore, he had no recourse but to go to the local private hospital for treatment.  The Veteran further reported that he would have gone to the VA clinic or the Wichita VAMC if he had been able to.  The treatment at the private hospital on June 16, 2011 lead to surgery approximately three weeks later at the Wichita VAMC for a hernia in his abdomen.

The evidence shows the Veteran has suffered from long term pain related to his stomach.  An August 2007 record indicated the Veteran had a stomach biopsy performed, including foveolar hyperplasia and mild chronic inflammation, as well as degenerative changes in small detached fragments.  Thereafter, a March 2010 record indicated the Veteran was admitted for pancreatitis and cholelithiasis.  He also underwent a cholecystectomy.  The March 2010 examiner indicated the Veteran developed the abrupt onset of epigastric pain and sludge or stones were noted lying dependently within his gallbladder.

Then, the Veteran sought treatment on June 16, 2011, at Salina Regional Health Center in Salina, Kansas.  As noted above, he had complaints of midabdominal pain and swelling in the umbilicus region.  Upon examination, hard swelling was noted in the periumbilical area, reported as the size of a tennis ball.  A CT scan showed a fat filled periumbilical hernia which had increased in size from a CT scan taken 16 months previously.

In this case, the Board finds that reimbursement or payment is warranted.

Regarding the applicable criteria in 38 C.F.R. § 17.1002, the record reflects that most of the provisions are met and not at issue.  The two criteria in question are 38 C.F.R. § 17.1002(b), whether the treatment was "for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health," and § 17.1002(c), whether a VA or federal facility "was not feasibly available and an attempt to use them beforehand would not have been considered by a prudent layperson."

Considering the Veteran's medical history, along with the June 16, 2011 records from Salina Regional Health Center, the Board finds that the Veteran's treatment on June 16, 2011 was for a condition of such a nature that a prudent layperson would have expected that delay in seeking medical attention would have been hazardous to life or health.  See 38 C.F.R. § 17.120(b).  The Veteran had received treatment for stomach difficulties several years prior to June 2011, including a cholecystectomy procedure in 2010.  Further, pain is noted in the June 2011 record, as well as hard swelling described as a tennis ball sized lump.  A reasonable person would consider these symptoms an emergency and the Board finds the Veteran seeking immediate medical attention was reasonable.

The Board also notes that the distance between the Veteran's home in New Cambria, Kansas and the Wichita VAMC is approximately 100 miles.  Further, the Salina Regional Health Center is approximately five miles away from the Veteran's home.  Moreover, although there is a VA outpatient clinic in Salina, it does not have emergency services.  Thus, a VA or federal facility was not feasibly available, and an attempt to get to Wichita under these circumstances would not have been considered by a prudent layperson given the distance.  See 38 C.F.R. § 17.1002(c).  These findings are made when resolving reasonable doubt in the Veteran's favor. See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Therefore, the Board concludes that the evidence satisfies the conditions set forth in 38 U.S.C.A. § 1725 and 38 C.F.R. § 17.1002, and accordingly, entitlement to payment or reimbursement of the Veteran's unauthorized medical expenses incurred on June 16, 2011, is warranted.


ORDER

Payment or reimbursement of unauthorized medical expenses incurred on June 16, 2011, at Salina Regional Health Center in Salina, Kansas, is granted.




____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


